 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANH TUYET THAI,                                    Case No.: 18cv2647-JAH (RBM)
12                                     Plaintiff,
                                                        ORDER VACATING HEARING
13   v.
14   ANDREW SAUL, Commissioner of
     Social Security,
15
                                     Defendant.
16
17         After a careful review of the Parties’ submissions, the Court deems Plaintiff Anh
18   Tuyet Thai’s Motion for Attorneys’ Fees, (doc. no. 19), suitable for adjudication without
19   oral argument. See CivLR 7.1 (d.1). Accordingly, IT IS HEREBY ORDERED the motion
20   is taken under submission without oral argument and the hearing set for March 16, 2020,
21   at 2:30 p.m. is VACATED. The Court will issue an order in due course.
22         IT IS SO ORDERED.
23
24   DATED:      March 9, 2020
25
                                                    _________________________________
26                                                  JOHN A. HOUSTON
                                                    UNITED STATES DISTRICT JUDGE
27
28

                                                    1
                                                                             18cv2647-JAH (RBM)
